           Case 5:21-cv-00141-G Document 9 Filed 04/27/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

GEORGE EDWARD SISK,                          )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )          Case No. CIV-21-141-G
                                             )
CIMARRON CORR. FAC.,                         )
                                             )
      Defendant.                             )

                                        ORDER

      Plaintiff George Edward Sisk filed this federal civil rights action on February 22,

2021. See Compl. (Doc. No. 1). In accordance with 28 U.S.C. § 636(b)(1), the matter was

referred to Magistrate Judge Suzanne Mitchell for preliminary review.

      On March 25, 2021, Judge Mitchell issued a Report and Recommendation (Doc.

No. 7), in which she recommended that this action be dismissed due to Plaintiff’s failure

to prosecute and to comply with Court orders. In the Report and Recommendation, Judge

Mitchell advised Plaintiff of his right to object to the Report and Recommendation by April

15, 2021. Judge Mitchell also advised that a failure to timely object would constitute a

waiver of the right to appellate review of the factual findings and legal conclusions

contained in the Report and Recommendation.

      The Report and Recommendation was mailed to Plaintiff at the address he provided

to the Court. As of this date, Plaintiff has not submitted an objection to the Report and

Recommendation or sought leave for additional time to do so.
           Case 5:21-cv-00141-G Document 9 Filed 04/27/21 Page 2 of 2




                                 CONCLUSION

      Accordingly, the Report and Recommendation (Doc. No. 7) is ADOPTED in its

entirety. This action is DISMISSED without prejudice. A separate judgment shall be

entered.

      IT IS SO ORDERED this 27th day of April, 2021.




                                        2
